Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This notice of allowance is responsive to Applicants’ amendment filed on 02/14/2022. Applicant amended claims 1, 3, 6-7, 11-12 and 16, and cancelled claims 2, 5, 9-10, 15 and 19-20. Claims 1, 3-4, 6-8, 11-14 and 16-18 are presented for examination and based on current examiner’s amendment claims 1, 3, 6-7, 13-14 and 16-17, renumbered as 1-8 are allowed for the reasons indicated herein below.  


Response to Arguments
2.	Applicant's argument, see applicant remarks, filed on 02/14/2022, with respect to claims 1-20 have been fully considered.  The rejection has been withdrawn based on Applicant’s argument and current examiner’s amendment.


Examiner’s Amendment

3.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Michael Powell (Reg. No. 61,942).

The application has been amended as follows:	
The claims have been amended as follows:
Claims: 
1.	(Currently Amended) A power device assembly comprising:
one or more active switches;
one or more diodes; 
	wherein each active switch in the one or more active switches is in parallel with a corresponding diode in the one or more diodes, wherein the one or more active switches comprise insulated gate bipolar transistors (IGBT); 
	wherein each active switch of the one or more active switches comprise a first current rating;
	wherein each diode in the one or more diodes comprises a second current rating; and
	wherein the first current rating is at least one order of magnitude less than the second current rating;
a power supply comprising a three-phase power supply configured to supply an input current to the one or more diodes and the one or more active switches; 
a plurality of bi-directional switches coupled to the one or more diodes and the one or more active switches, wherein each bi-directional switch of the plurality of bi-directional switches comprises two IGBTs and two diodes, and wherein the plurality of bi-directional switches are directly connected to a node between a first smoothing capacitor and a second smoothing capacitor; and
a controller configure to:
determine a threshold current for the power device assembly; and
	operate the one or more active switches in a pulse width modulation (PWM) state based on the input current being less than the threshold current.
2.	(Canceled)
3.	(Previously Presented) The power device assembly of Claim 1, wherein the controller is further configured to:
operate the one or more active switches in an off state based on the input current exceeding the threshold current.
4.	(Canceled)

6.	(Currently Amended) A system comprising
a rectifier comprising:
a plurality of bridge structures configured to receive an input current [[of]]from a power supply, wherein each bridge structure in the plurality of bridge structures comprises a plurality of diodes and a plurality of active switches, wherein each active switch in the plurality of active switches is configured to provide a parallel path around each respective diode in the plurality of diodes when in a PWM state; and wherein the power supply comprises a three-phase power supply configured to supply the input current to the rectifier;
a plurality of bi-directional switches coupled to the plurality of bridge structures; and
a controller configure to:
determine a threshold current for the rectifier; and
operate one or more active switches of the plurality of active switches in the rectifier in the PWM state based on the input current being less than the threshold current, wherein the plurality of active switches comprise insulated gate bipolar transistors (IGBT), and wherein a current rating of the plurality of active switches is an order of magnitude less than a current rating of the plurality of diodes, 
wherein each bi-directional switch of the plurality of bi-directional switches comprises two IGBTs and two diodes, and wherein the plurality of bi-directional switches are directly connected to a node between a first smoothing capacitor and a second smoothing capacitor at an output of the rectifier.
7.	(Previously Presented) The system of Claim 6, wherein the controller is further configured to:
operate the plurality of active switches in the rectifier in an off state based on the input current exceeding the threshold current.
8.	(Canceled)
9.	(Canceled)
10.	(Canceled)
11.	(Canceled)
12.	(Canceled)

14.	(Original) The system of Claim 6, wherein the plurality of bridge structures comprise full bridge structures.
15.	(Canceled)
16.	(Currently Amended) A system comprising:
a rectifier comprising at least one bridge structure, the at least one bridge structure comprising a first bridge structure configured to receive an input current from a power supply, wherein the power supply comprises a three-phase power supply configured to supply the input current to the rectifier, wherein the first bridge structure comprises
a first diode and a second diode; 
a first active switch and second active switch, wherein the first active switch provides a first parallel path around the first diode when in a PWM state; and wherein the second active switch provides a second parallel path around the second diode when in the PWM state; 
a plurality of bi-directional switches coupled to the at least one bridge structure, wherein each bi-directional switch of the plurality of bi-directional switches comprises two IGBTs and two diodes, and wherein the plurality of bi-direction switches are directly connected to a node between a first smoothing capacitor and a second smoothing capacitor at an output of the rectifier; and
a controller configure to:
determine a threshold current for the rectifier; and
operate the first active switch in the rectifier in the PWM state based on the input current being less than the threshold current, wherein the first active switch comprises insulated gate bipolar transistors (IGBT), and wherein a current rating of the first active switch is an order of magnitude less than a current rating of the first diode.
17.	(Currently Amended) The system of Claim 16, wherein the controller is further configured to:
operate the first active switch in the rectifier in an off state based on the input currentexceeding the threshold current.
18.	(Canceled)
19.	(Canceled)


Reasons for Allowance

4.	Claims 1, 3, 6-7, 13-14 and 16-17, renumbered as 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Claims 1 and 3, renumbered as 1-2; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A power device assembly comprising: one or more active switches; one or more diodes; wherein each active switch in the one or more active switches is in parallel with a corresponding diode in the one or more diodes, wherein the one or more active switches comprise insulated gate bipolar transistors (IGBT); wherein each active switch of the one or more active switches comprise a first current rating; wherein each diode in the one or more diodes comprises a second current rating; and wherein the first current rating is at least one order of magnitude less than the second current rating; a power supply comprising a three-phase power supply configured to supply an input current to the one or more diodes and the one or more active switches; a plurality of bi-directional switches coupled to the one or more diodes and the one or more active switches, wherein each bi-directional switch of the plurality of bi-directional switches comprises two IGBTs and two diodes, and wherein the plurality of bi-directional switches are directly connected to a node between a first smoothing capacitor and a second smoothing capacitor; and a controller configure to: determine a threshold current for the power device assembly; and operate the one or more active switches in a pulse width modulation (PWM) state based on the input current being less than the threshold current”. As recited in claims 1 and 3, renumbered as 1-2.
Claims 6-7 and 13-14, renumbered as 3-6; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A system comprising a rectifier comprising: a plurality of bridge structures configured to receive an input current from a power supply, wherein each bridge structure in the plurality of bridge structures comprises a plurality of diodes and a plurality of active switches, wherein each active switch in the plurality of active switches is configured to provide a parallel path around each respective diode in the plurality of diodes when a plurality of bi-directional switches coupled to the plurality of bridge structures; and a controller configure to: determine a threshold current for the rectifier; and operate one or more active switches of the plurality of active switches in the rectifier in the PWM state based on the input current being less than the threshold current, wherein the plurality of active switches comprise insulated gate bipolar transistors (IGBT), and wherein a current rating of the plurality of active switches is an order of magnitude less than a current rating of the plurality of diodes, wherein each bi-directional switch of the plurality of bi-directional switches comprises two IGBTs and two diodes, and wherein the plurality of bi-directional switches are directly connected to a node between a first smoothing capacitor and a second smoothing capacitor at an output of the rectifier”. As recited in claims 6-7 and 13-14, renumbered as 3-6.

Claims 16-17, renumbered as 7-8; none of the prior art, listed in the previously attached PTO-892 form, alone or in combination discloses “A system comprising: a rectifier comprising at least one bridge structure, the at least one bridge structure comprising a first bridge structure configured to receive an input current from a power supply, wherein the power supply comprises a three-phase power supply configured to supply the input current to the rectifier, wherein the first bridge structure comprises a first diode and a second diode; a first active switch and second active switch, wherein the first active switch provides a first parallel path around the first diode when in a PWM state; and wherein the second active switch provides a second parallel path around the second diode when in the PWM state; a plurality of bi-directional switches coupled to the at least one bridge structure, wherein each bi-directional switch of the plurality of bi-directional switches comprises two IGBTs and two diodes, and wherein the plurality of bi-direction switches are directly connected to a node between a first smoothing capacitor and a second smoothing capacitor at an output of the rectifier; and a controller configure to: determine a threshold current for the rectifier; and operate the first active switch in the rectifier in ”. As recited in claims 16-17, renumbered as 7-8.




Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839